DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 4/5/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 10/7/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2018/0293007 ("Jeong").
As per claim 1, Jeong substantially teaches a memory device (Jeong, Abstract; and FIG. 1, reference numeral 100), comprising:
a plurality of memory cells: (Jeong, Abstract; FIG. 1, reference numerals 100, 300, and 310; and paragraphs 0039-0040, where nonvolatile memory device 300 of data storage device 100 comprises memory cell region 310 that comprises memory cells for storing data.  Jeong therefore substantially teaches a plurality of memory cells);
a peripheral circuit configured to perform a program operation on memory cells selected from among the plurality of memory cells: (Jeong, Abstract; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0110-0116, where nonvolatile memory device 300 of Jeong comprises voltage generator 350 that provides voltage necessary to perform the operations of reading and writing selected memory cells of memory cell array 310.  The provided voltage may be used by read/write block 330 to perform the actual reading or storage of data from or to memory cell array 310.  Since read/write block 330 performs the actual operations of reading and writing selected memory cells, read/write block 330 of Jeong is a peripheral circuit that performs programming operations on selected memory cells of memory cell array 310.  Jeong therefore substantially teaches a peripheral circuit configured to perform a program operation on memory cells selected from among the plurality of memory cells); and  
a control logic configured to generate dummy data based on write data when a size of the write data to be programmed to the selected memory cells is less than a preset size, and to control the peripheral circuit to store program data and including the write data and the dummy data in the selected memory cells: (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116, where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page; when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  Jeong therefore substantially teaches a control logic configured to generate dummy data based on write data when a size of the write data to be programmed to the selected memory cells is less than a preset size, and to control the peripheral circuit to store program data and including the write data and the dummy data in the selected memory cells).
As per claim 2, the rejection of claim 1 is incorporated, and Jeong further substantially teaches wherein the control logic comprises: 
a dummy data generator configured to generate the dummy data based on the write data; and a program operation controller configured to control the dummy data generator to generate the dummy data when the size of the write data is less than the preset size: (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116, where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page (i.e., a preset size); when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  The Examiner notes that the dummy data generated by Jeong is generated based on the size of the data to be written and is therefore based on the data to be written (i.e., the write data).  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  The Examiner notes that the system of Jeong generates dummy data based on a size of data to be written in order to fill an entire page and therefore must comprise a dummy data generator that generates the dummy data to be stored with the data to be written.  The Examiner notes that since dummy data is only generated when an amount of data to be written is less than an entire page, dummy data is generated only when the amount of data to be written is less than a preset size of an entire page.  Jeong therefore substantially teaches a dummy data generator configured to generate the dummy data based on the write data; and a program operation controller configured to control the dummy data generator to generate the dummy data when the size of the write data is less than the preset size).
As per claim 3, the rejection of claim 2 is incorporated, and Jeong further substantially teaches:
wherein the dummy data generator generates the dummy data based on all or part of the write data: (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116, where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page (i.e., a preset size); when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  The Examiner notes that the dummy data generated by Jeong is generated based on the size of the data to be written and is therefore based on the data to be written (i.e., the write data).  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  The Examiner notes that the system of Jeong generates dummy data based on a size of data to be written in order to fill an entire page and therefore must comprise a dummy data generator that generates the dummy data to be stored with the data to be written.  The Examiner notes that since dummy data is only generated when an amount of data to be written is less than an entire page, dummy data is generated only when the amount of data to be written is less than a preset size of an entire page and is thus generated based on all of the data to be written.  Jeong therefore substantially teaches wherein the dummy data generator generates the dummy data based on all or part of the write data).
As per claim 7, the rejection of claim 1 is incorporated, and Jeong further substantially teaches:
wherein the program data has the preset size which is a size of data stored in one physical page: (Jeong, Abstract; and paragraphs 0006 and 0059-0063, where controller 200 of Jeong determines that data to be written is smaller in size than a full page, so an amount of dummy data is generated and stored with the data to be written in order to fill the entire physical page (i.e., the preset size).  Jeong therefore substantially teaches wherein the program data has the preset size which is a size of data stored in one physical page). 
As per claim 8, Jeong substantially teaches a memory controller for controlling a memory device, comprising:
a memory controller for controlling a memory device: (Jeong, Abstract; FIG. 12, reference numerals 1200 and 1231 to 123n; and paragraphs 0075-0077, where the data processing system of Jeong may comprise SSD 1200.  SSD 1200 comprises controller 1210 and nonvolatile memory devices 1231 to 123n.  Jeong therefore substantially teaches a memory controller for controlling a memory device);
a write buffer configured to store write data to be programmed to the memory device: (Jeong, Abstract; FIG. 12, reference numeral 1220; and paragraphs 0082-0083, where buffer memory device 1220 may temporarily store (i.e., buffer) data to be stored in (i.e., programmed to) nonvolatile memory devices 1231 to 123n.  Jeong therefore substantially teaches a write buffer configured to store write data to be programmed to the memory device); and 
a write controller configured to control the memory device to generate dummy data based on the write data, when a size of the write data is less than a preset size, and to store program data including the write data and the dummy data: (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116, where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page; when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  Jeong therefore substantially teaches a write controller configured to control the memory device to generate dummy data based on the write data, when a size of the write data is less than a preset size, and to store program data including the write data and the dummy data).
As per claim 9, the rejection of claim 8 is incorporated, and Jeong further substantially teaches:
wherein the write controller provides the memory device with a program command set that includes a dummy generation command indicating generation of the dummy data based on the write data: (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116, where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page (i.e., a preset size); when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  The Examiner notes that the dummy data generated by Jeong is generated based on the size of the data to be written and is therefore based on the data to be written (i.e., the write data).  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  The Examiner notes that the system of Jeong generates dummy data based on a size of data to be written in order to fill an entire page and therefore must comprise a dummy data generator that generates the dummy data to be stored with the data to be written.  The Examiner notes that since dummy data is only generated when an amount of data to be written is less than an entire page, dummy data is generated only when the amount of data to be written is less than a preset size of an entire page.  The Examiner notes that since the dummy data is generated in response to determining how much dummy data to generate in order to fill a physical page, the system of Jeong must include a command to cause generation of dummy data.  Jeong therefore substantially teaches wherein the write controller provides the memory device with a program command set that includes a dummy generation command indicating generation of the dummy data based on the write data). 
As per claim 10, the rejection of claim 9 is incorporated, and Jeong further substantially teaches:
wherein the program command set includes a program initiation command indicating initiation of a program operation, the dummy generation command, and a program confirm command indicating completion of input for the program operation: (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116, where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page (i.e., a preset size); when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  The Examiner notes that the dummy data generated by Jeong is generated based on the size of the data to be written and is therefore based on the data to be written (i.e., the write data).  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  The Examiner notes that the system of Jeong generates dummy data based on a size of data to be written in order to fill an entire page and therefore must comprise a dummy data generator that generates the dummy data to be stored with the data to be written.  The Examiner notes that since dummy data is only generated when an amount of data to be written is less than an entire page, dummy data is generated only when the amount of data to be written is less than a preset size of an entire page.  The Examiner notes that since the dummy data is generated in response to determining how much dummy data to generate in order to fill a physical page, the system of Jeong must include a command to cause generation of dummy data.  The Examiner further notes that since programming of data into the nonvolatile memory occurs, a command to cause initiation of programming must be included in the system of Jeong.  The Examiner further notes that since dummy data is generated based on data to be programmed, there must be a command to cause the dummy data to be generated.  Finally, the Examiner notes that since portions of data to be programmed are sequentially input to separate portions of a page in order to fill the entire page, the system of Jeong must include an indication (i.e., a command) so that the system of Jeong may properly program portions of data to correct portions of the page.  Jeong therefore substantially teaches wherein the program command set includes a program initiation command indicating initiation of a program operation, the dummy generation command, and a program confirm command indicating completion of input for the program operation). 
As per claim 11, the rejection of claim 10 is incorporated, and Jeong further substantially teaches:
wherein the write controller sequentially provides the memory device with the program initiation command, a first address, the write data, the dummy generation command, a second address, and the program confirm command: (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116, where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page (i.e., a preset size); when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  The Examiner notes that the dummy data generated by Jeong is generated based on the size of the data to be written and is therefore based on the data to be written (i.e., the write data).  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  The Examiner notes that the system of Jeong generates dummy data based on a size of data to be written in order to fill an entire page and therefore must comprise a dummy data generator that generates the dummy data to be stored with the data to be written.  The Examiner notes that since dummy data is only generated when an amount of data to be written is less than an entire page, dummy data is generated only when the amount of data to be written is less than a preset size of an entire page.  The Examiner notes that since the dummy data is generated in response to determining how much dummy data to generate in order to fill a physical page, the system of Jeong must include a command to cause generation of dummy data.  The Examiner further notes that since programming of data into the nonvolatile memory occurs, a command to cause initiation of programming must be included in the system of Jeong.  The Examiner further notes that since dummy data is generated based on data to be programmed, there must be a command to cause the dummy data to be generated.  Finally, the Examiner notes that since portions of data to be programmed are sequentially input to separate portions of a page in order to fill the entire page, the system of Jeong must include an indication (i.e., a command) so that the system of Jeong may properly program portions of data to correct portions of the page.  The Examiner notes that these operations are disclosed by Jeong as performed sequentially: first, a command to write data, data to write, and an address to which the data is to be written is received; then, dummy data is generated; after completion of writing the first portion data and dummy data associated therewith, a second portion of the write data is written to a second address (along with associated generated dummy data).  Jeong therefore substantially teaches wherein the write controller sequentially provides the memory device with the program initiation command, a first address, the write data, the dummy generation command, a second address, and the program confirm command). 
As per claim 12, the rejection of claim 11 is incorporated, and Jeong further substantially teaches wherein:
the program data is stored in a page selected from among a plurality of pages included in the memory device, the first address includes a start address of an area in which the write data is to be stored in the selected page, and the second address includes a start address of an area in which the dummy data is to be stored in the selected page: (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116, where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page (i.e., a preset size); when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  The Examiner notes that the dummy data generated by Jeong is generated based on the size of the data to be written and is therefore based on the data to be written (i.e., the write data).  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  The Examiner notes that the system of Jeong generates dummy data based on a size of data to be written in order to fill an entire page and therefore must comprise a dummy data generator that generates the dummy data to be stored with the data to be written.  The Examiner notes that since dummy data is only generated when an amount of data to be written is less than an entire page, dummy data is generated only when the amount of data to be written is less than a preset size of an entire page.  The Examiner notes that since the dummy data is generated in response to determining how much dummy data to generate in order to fill a physical page, the system of Jeong must include a command to cause generation of dummy data.  The Examiner further notes that since programming of data into the nonvolatile memory occurs, a command to cause initiation of programming must be included in the system of Jeong.  The Examiner further notes that since dummy data is generated based on data to be programmed, there must be a command to cause the dummy data to be generated.  Finally, the Examiner notes that since portions of data to be programmed are sequentially input to separate portions of a page in order to fill the entire page, the system of Jeong must include an indication (i.e., a command) so that the system of Jeong may properly program portions of data to correct portions of the page.  The Examiner notes that these operations are disclosed by Jeong as performed sequentially: first, a command to write data, data to write, and an address to which the data is to be written is received; then, dummy data is generated; after completion of writing the first portion data and dummy data associated therewith, a second portion of the write data is written to a second address (along with associated generated dummy data).  The Examiner notes that a request to write data necessarily includes data to be written and a starting address to which the data is to be written.  Since an amount of dummy data generated is an amount needed to fill a page after writing data to be written to a page, a command to write generated dummy data must necessarily specify a starting address for writing the dummy data sequentially and contiguously after writing the data in order to ensure that the page is properly filled with the write data and the dummy data.  Jeong therefore substantially teaches the program data is stored in a page selected from among a plurality of pages included in the memory device, the first address includes a start address of an area in which the write data is to be stored in the selected page, and the second address includes a start address of an area in which the dummy data is to be stored in the selected page). 
As per claim 13, the rejection of claim 8 is incorporated, and Jeong further substantially teaches:
wherein the program data has the preset size which is a size of data stored in one physical page: (Jeong, paragraph 0006, where dummy data is generated to fill a complete page when data to be written is smaller than a page; therefore, when the data to be written (i.e., the program data) has a size equal to a physical page, no dummy data is generated.  Jeong therefore substantially teaches wherein the program data has the preset size which is a size of data stored in one physical page).
As per claim 14, Jeong substantially teaches a storage device (Jeong, Abstract, FIG. 1, reference numeral 100), comprising:
a memory device including a plurality of memory cells: (Jeong, Abstract; FIG. 1, reference numerals 100, 300, and 310; and paragraphs 0039-0040, where nonvolatile memory device 300 of data storage device 100 comprises memory cell region 310 that comprises memory cells for storing data.  Jeong therefore substantially teaches a memory device including a plurality of memory cells); and
a memory controller configured to control the memory device to generate dummy data based on write data, when a size of the write data is less than a preset size, and to store program data and including the write data and the dummy data in selected memory cells among the plurality of memory cells: (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116, where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page; when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  Jeong therefore substantially teaches a memory controller configured to control the memory device to generate dummy data based on write data, when a size of the write data is less than a preset size, and to store program data and including the write data and the dummy data in selected memory cells among the plurality of memory cells).
As per claim 15, the rejection of claim 14 is incorporated, and Jeong further substantially teaches wherein:
the memory controller provides the memory device with the write data, a write address indicating an area in which the write data is to be stored, and a program command set including a dummy generation command indicating generation of the dummy data, and the memory device generates the dummy data based on the write data in response to the dummy generation command: (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116, where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page (i.e., a preset size); when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  The Examiner notes that the dummy data generated by Jeong is generated based on the size of the data to be written and is therefore based on the data to be written (i.e., the write data).  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  The Examiner notes that the system of Jeong generates dummy data based on a size of data to be written in order to fill an entire page and therefore must comprise a dummy data generator that generates the dummy data to be stored with the data to be written.  The Examiner notes that since dummy data is only generated when an amount of data to be written is less than an entire page, dummy data is generated only when the amount of data to be written is less than a preset size of an entire page.  The Examiner notes that since the dummy data is generated in response to determining how much dummy data to generate in order to fill a physical page, the system of Jeong must include a command to cause generation of dummy data.  The Examiner further notes that since programming of data into the nonvolatile memory occurs, a command to cause initiation of programming must be included in the system of Jeong.  The Examiner further notes that since dummy data is generated based on data to be programmed, there must be a command to cause the dummy data to be generated.  Finally, the Examiner notes that since portions of data to be programmed are sequentially input to separate portions of a page in order to fill the entire page, the system of Jeong must include an indication (i.e., a command) so that the system of Jeong may properly program portions of data to correct portions of the page.  The Examiner notes that these operations are disclosed by Jeong as performed sequentially: first, a command to write data, data to write, and an address to which the data is to be written is received; then, dummy data is generated; after completion of writing the first portion data and dummy data associated therewith, a second portion of the write data is written to a second address (along with associated generated dummy data).  Jeong therefore substantially teaches the memory controller provides the memory device with the write data, a write address indicating an area in which the write data is to be stored, and a program command set including a dummy generation command indicating generation of the dummy data, and the memory device generates the dummy data based on the write data in response to the dummy generation command). 
As per claim 16, the rejection of claim 15 is incorporated, and Jeong further substantially teaches wherein:
the program command set includes a program initiation command indicating initiation of a program operation, the dummy generation command, and a program confirm command indicating completion of input for the program operation, the program data is stored in a selected page corresponding to the selected memory cells, and the write address includes start addresses of respective area in which the write data and the dummy data are to be stored, in the selected page: (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116, where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page (i.e., a preset size); when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  The Examiner notes that the dummy data generated by Jeong is generated based on the size of the data to be written and is therefore based on the data to be written (i.e., the write data).  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  The Examiner notes that the system of Jeong generates dummy data based on a size of data to be written in order to fill an entire page and therefore must comprise a dummy data generator that generates the dummy data to be stored with the data to be written.  The Examiner notes that since dummy data is only generated when an amount of data to be written is less than an entire page, dummy data is generated only when the amount of data to be written is less than a preset size of an entire page.  The Examiner notes that since the dummy data is generated in response to determining how much dummy data to generate in order to fill a physical page, the system of Jeong must include a command to cause generation of dummy data.  The Examiner further notes that since programming of data into the nonvolatile memory occurs, a command to cause initiation of programming must be included in the system of Jeong.  The Examiner further notes that since dummy data is generated based on data to be programmed, there must be a command to cause the dummy data to be generated.  Finally, the Examiner notes that since portions of data to be programmed are sequentially input to separate portions of a page in order to fill the entire page, the system of Jeong must include an indication (i.e., a command) so that the system of Jeong may properly program portions of data to correct portions of the page.  In addition, (Jeong, Abstract; FIG. 6; FIG. 7; FIG. 16, reference numerals 300, 310, 330, 350, and 360; and paragraphs 0006-0007, 0058-0063, and 0110-0116) teaches where control logic 360 controls operations of nonvolatile memory device 300 of Jeong.  In order to ensure that data to be written to nonvolatile memory device 300 of Jeong fills an entire page, control logic 360 of Jeong determines whether an amount of data to be written to nonvolatile memory device 300 fills an entire page (i.e., a preset size); when data to be written does not fill an entire page, control logic 360 ensures that dummy data is generated to be stored with the data to be written such that an entire page of memory is used to store data.  The Examiner notes that the dummy data generated by Jeong is generated based on the size of the data to be written and is therefore based on the data to be written (i.e., the write data).  When data to be written fills an entire page, no dummy data is needed and dummy data is therefore not generated; however, when data to be written does not fill an entire page, control logic 360 determines a size of data to be written and determines how much dummy data should be generated and stored with the data to be written in order to use an entire page.  The Examiner notes that the system of Jeong generates dummy data based on a size of data to be written in order to fill an entire page and therefore must comprise a dummy data generator that generates the dummy data to be stored with the data to be written.  The Examiner notes that since dummy data is only generated when an amount of data to be written is less than an entire page, dummy data is generated only when the amount of data to be written is less than a preset size of an entire page.  The Examiner notes that since the dummy data is generated in response to determining how much dummy data to generate in order to fill a physical page, the system of Jeong must include a command to cause generation of dummy data.  The Examiner further notes that since programming of data into the nonvolatile memory occurs, a command to cause initiation of programming must be included in the system of Jeong.  The Examiner further notes that since dummy data is generated based on data to be programmed, there must be a command to cause the dummy data to be generated.  Finally, the Examiner notes that since portions of data to be programmed are sequentially input to separate portions of a page in order to fill the entire page, the system of Jeong must include an indication (i.e., a command) so that the system of Jeong may properly program portions of data to correct portions of the page.  The Examiner notes that these operations are disclosed by Jeong as performed sequentially: first, a command to write data, data to write, and an address to which the data is to be written is received; then, dummy data is generated; after completion of writing the first portion data and dummy data associated therewith, a second portion of the write data is written to a second address (along with associated generated dummy data).  The Examiner notes that a request to write data necessarily includes data to be written and a starting address to which the data is to be written.  Since an amount of dummy data generated is an amount needed to fill a page after writing data to be written to a page, a command to write generated dummy data must necessarily specify a starting address for writing the dummy data sequentially and contiguously after writing the data in order to ensure that the page is properly filled with the write data and the dummy data.  Jeong therefore substantially teaches the program command set includes a program initiation command indicating initiation of a program operation, the dummy generation command, and a program confirm command indicating completion of input for the program operation, the program data is stored in a selected page corresponding to the selected memory cells, and the write address includes start addresses of respective area in which the write data and the dummy data are to be stored, in the selected page). 
As per claim 20, the rejection of claim 14 is incorporated, and Jeong further substantially teaches:
wherein the program data has the preset size which is a size of data stored in one physical page: (Jeong, Abstract; and paragraphs 0006 and 0059-0063, where controller 200 of Jeong determines that data to be written is smaller in size than a full page, so an amount of dummy data is generated and stored with the data to be written in order to fill the entire physical page (i.e., the preset size).  Jeong therefore substantially teaches wherein the program data has the preset size which is a size of data stored in one physical page). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2018/0293007 ("Jeong") in view of USPGPUB 2018/0276069 ("Takayama").
As per claim 4, the rejection of claim 2 is incorporated, but Jeong does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art,  Takayama teaches memory controller, memory system, and control method.
As per claim 4, Takayama particularly teaches:
wherein the dummy data generator generates the dummy data by performing an exclusive OR (XOR) operation on a preset value and the write data: (Takayama, Abstract; and paragraph 0018, where an exclusive OR (XOR) operation is performed between random data that is output from a pseudo-random number generator (i.e., a preset value), and write data to generate randomized data.  Takayama therefore particularly teaches wherein the dummy data generator generates the dummy data by performing an exclusive OR (XOR) operation on a preset value and the write data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Takayama and Jeong before them before the instant application was effectively filed, to modify the system of Jeong to include the principles of Takayama of performing a logical operation on data to be written and a pseudo-random number to generate randomized (i.e., dummy) data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing control techniques for NAND flash memory that randomize writing data when writing the data in conjunction with setting a parity portion corresponding to the data (Takayama, paragraphs 0019-0020).
As per claim 5, the rejection of claim 2 is incorporated, but Jeong does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art,  Takayama teaches memory controller, memory system, and control method.
As per claim 5, Takayama particularly teaches:
wherein the dummy data generator generates the dummy data by performing an XOR operation on a preset value and shift data, obtained by shifting the write data, depending on a position of a selected word line coupled to the selected memory cells: (Takayama, Abstract; and paragraph 0018, where an exclusive OR (XOR) operation is performed between write data (i.e., a preset value) and data that may be output from a Linear Feedback Shift Register (LFSR) when performing the XOR operation.  While Takayama does not appear to explicitly teach that the output from the LFSR is a shifted version of the write data that is shifted by an amount based on a position of a wordline of memory cells, it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed to use a shifted version of write data for the LFSR.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reduce system complexity by performing a simple shift operation (which may be implemented using common hardware) on data that is to be written and that is thus already present, thus reducing system overhead to generate a value and reducing necessary system components for generating random values.  Takayama therefore particularly teaches wherein the dummy data generator generates the dummy data by performing an XOR operation on a preset value and shift data, obtained by shifting the write data, depending on a position of a selected word line coupled to the selected memory cells).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Takayama and Jeong before them before the instant application was effectively filed, to modify the system of Jeong to include the principles of Takayama of performing a logical operation on data to be written and a pseudo-random number (e.g., generated by a Linear Feedback Shift Register, LFSR) to generate randomized (i.e., meaningless, or dummy) data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing control techniques for NAND flash memory that randomize writing data when writing the data in conjunction with setting a parity portion corresponding to the data (Takayama, paragraphs 0019-0020). 
As per claim 6, the rejection of claim 5 is incorporated, and Takayama further particularly teaches:
wherein the dummy data generator generates the shift data by shifting the write data by at least one bit in a preset direction: (Takayama, Abstract; and paragraph 0018, where an exclusive OR (XOR) operation is performed between write data (i.e., a preset value) and data that may be output from a Linear Feedback Shift Register (LFSR) when performing the XOR operation.  While Takayama does not appear to explicitly teach that the output from the LFSR is a shifted version of the write data that is shifted by an amount based on a position of a wordline of memory cells, it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed to use a shifted version of write data for the LFSR.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reduce system complexity by performing a simple shift operation (which may be implemented using common hardware) on data that is to be written and that is thus already present, thus reducing system overhead to generate a value and reducing necessary system components for generating random values.  Takayama therefore particularly teaches wherein the dummy data generator generates the shift data by shifting the write data by at least one bit in a preset direction).
As per claim 17, the rejection of claim 14 is incorporated, but Jeong does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art,  Takayama teaches memory controller, memory system, and control method.
As per claim 17, Takayama particularly teaches: 
wherein the memory device generates the dummy data by performing an exclusive OR (XOR) operation on a preset value and the write data: (Takayama, Abstract; and paragraph 0018, where an exclusive OR (XOR) operation is performed between random data that is output from a pseudo-random number generator (i.e., a preset value), and write data to generate randomized data.  Takayama therefore particularly teaches wherein the memory device generates the dummy data by performing an exclusive OR (XOR) operation on a preset value and the write data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Takayama and Jeong before them before the instant application was effectively filed, to modify the system of Jeong to include the principles of Takayama of performing a logical operation on data to be written and a pseudo-random number to generate randomized (i.e., dummy) data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing control techniques for NAND flash memory that randomize writing data when writing the data in conjunction with setting a parity portion corresponding to the data (Takayama, paragraphs 0019-0020). 
As per claim 18, the rejection of claim 14 is incorporated, but Jeong does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art,  Takayama teaches memory controller, memory system, and control method.
As per claim 18, Takayama particularly teaches: 
wherein the memory device generates the dummy data by performing an XOR operation on a preset value and shift data, obtained by shifting the write data, depending on a position of a selected word line coupled to the selected memory cells: (Takayama, Abstract; and paragraph 0018, where an exclusive OR (XOR) operation is performed between write data (i.e., a preset value) and data that may be output from a Linear Feedback Shift Register (LFSR) when performing the XOR operation.  While Takayama does not appear to explicitly teach that the output from the LFSR is a shifted version of the write data that is shifted by an amount based on a position of a wordline of memory cells, it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed to use a shifted version of write data for the LFSR.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reduce system complexity by performing a simple shift operation (which may be implemented using common hardware) on data that is to be written and that is thus already present, thus reducing system overhead to generate a value and reducing necessary system components for generating random values.  Takayama therefore particularly teaches wherein the memory device generates the dummy data by performing an XOR operation on a preset value and shift data, obtained by shifting the write data, depending on a position of a selected word line coupled to the selected memory cells).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Takayama and Jeong before them before the instant application was effectively filed, to modify the system of Jeong to include the principles of Takayama of performing a logical operation on data to be written and a pseudo-random number (e.g., generated by a Linear Feedback Shift Register, LFSR) to generate randomized (i.e., meaningless, or dummy) data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing control techniques for NAND flash memory that randomize writing data when writing the data in conjunction with setting a parity portion corresponding to the data (Takayama, paragraphs 0019-0020). 
As per claim 19, the rejection of claim 18 is incorporated, and Takayama further particularly teaches:
wherein the memory device generates the shift data by shifting the write data by at least one bit in a preset direction: (Takayama, Abstract; and paragraph 0018, where an exclusive OR (XOR) operation is performed between write data (i.e., a preset value) and data that may be output from a Linear Feedback Shift Register (LFSR) when performing the XOR operation.  While Takayama does not appear to explicitly teach that the output from the LFSR is a shifted version of the write data that is shifted by an amount based on a position of a wordline of memory cells, it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed to use a shifted version of write data for the LFSR.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reduce system complexity by performing a simple shift operation (which may be implemented using common hardware) on data that is to be written and that is thus already present, thus reducing system overhead to generate a value and reducing necessary system components for generating random values.  Takayama therefore particularly teaches wherein the memory device generates the shift data by shifting the write data by at least one bit in a preset direction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135